Citation Nr: 1400776	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-20 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for an acquired psychiatric condition other than PTSD, to include depressive disorder not otherwise specified (NOS) and mood disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions in January 2012 and November 2012 from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

Although the claim seeking service connection for PTSD was reopened by the RO, the question of whether new and material evidence has been received to reopen the Veteran's claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the issues on appeal have been characterized as shown above.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The RO initially denied service connection for PTSD in a March 2009 rating decision that was not appealed by the Veteran.

2.  Evidence received since the March 2009 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD.

3.  The Veteran does not have diagnosed PTSD related to a confirmed in-service PTSD stressor event.

4.  The Veteran does not have a psychiatric disorder that is related to service. 

CONCLUSIONS OF LAW

1.  New and material evidence has been received since the March 2009 rating decision and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2013).

3.  The criteria for establishing service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In claims to reopen, VA must look at the bases for the denial in the prior decision and to respond by providing the claimant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The duty to notify was satisfied in an October 2011 letter to the Veteran. 

VA also has a duty to assist the Veteran in the development of his claims.  The claims file contains VA and private medical records, service treatment records, service personnel records, lay statements from fellow service members, and the statements of the Veteran in support of his claim.  The RO provided the Veteran with a VA examination in January 2012 for his PTSD claim.  The examination report contains sufficient information to decide the issues on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Unfortunately, the Veteran's complete service treatment records and service personnel records for service with the Minnesota Army National Guard are unavailable, as evidenced by a formal finding of the unavailability of the records dated in March 2013.  

VA has a heightened obligation to assist the claimant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that, based on the RO's efforts and the responses from the service department, it is reasonably certain that the Veteran's service records are no longer available and that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3); see also Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  The Veteran has not identified and the Board is unaware of any additional outstanding evidence in these matters that could be used to substantiate the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  New and Material Evidence

The RO previously considered and denied the Veteran's claims for service connection for PTSD in an unappealed March 2009 rating decision.  The RO found that although there was a VA treatment record showing a clinical diagnosis of PTSD, service connection was denied because the evidence of record did not verify the Veteran's claimed stressor.  

The Veteran filed his present claim in August 2011.  The RO stated in a January 2012 rating decision that the previous denial of service connection for PTSD was confirmed and continued.  In a November 2012 Statement of the Case, the RO stated that the Veteran's service connection claim had been successfully reopened but was again denied on the merits.  

The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

New evidence means existing evidence not previously submitted to agency decision-makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The credibility of the evidence is to be presumed for purposes of determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The requirement of new and material evidence raising a reasonable possibility of substantiating a claim is a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110   (2010).  The Court in Shade viewed the phrase "raises a reasonable possibility of substantiating the claim" in 38 C.F.R. § 3.156(a) as "enabling rather than precluding reopening."  Id.  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. 

With respect to service department records, 38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  

The Minnesota Army National Guard personnel and service treatment records received after the March 2009 final rating decision do not relate to the Veteran's period of active duty service.  Further, the records are silent as to complaints, treatment or diagnosis of any mental conditions.  The Board finds that these additional service records are not relevant to the Veteran's PTSD claim.  Thus, the provisions of 38 C.F.R. § 3.156(c) are not for application.  

Other evidence added to the record since the March 2009 final denial includes an August 2011 statement from the Veteran describing the stressors that contributed to his PTSD, two letters from fellow service members in support of the Veteran's claim, a January 2012 VA examination report which concludes the Veteran does not have any mental disorders conforming to DSM-IV criteria, and a March 2012 private treatment record which shows the Veteran was diagnosed with PTSD.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the March 2009 rating decision and finds that some of this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection.  In particular, the Veteran's August 2011 statement providing additional detail concerning the stressors he experienced during active duty service.  In the statement he describes a Jeep accident in which a fellow service member was killed and an incident two weeks into his tour of service in which he was almost bitten by a poisonous snake.  The Veteran's statements are "new" in that the details were not before the RO at the time of the prior rating decision.   The statements are also "material" as they relate to an unestablished fact necessary to substantiate the claim.  The statements constitute evidence necessary to verify the stressors underlying his PTSD diagnosis.  The Board finds that the Veteran's statements are relevant, probative and satisfy the low threshold by raising a reasonable possibility of substantiating his claim for service connection.  

Consequently, the Board finds that the Veteran's statements are new and material evidence and the claim of entitlement to service connection for PTSD is reopened.  38 C.F.R. § 3.156(a).

III.  Service Connection

The Veteran is seeking service connection for PTSD; however, as he has also been diagnosed with other acquired psychiatric conditions during the course of his appeal, the RO expanded the issues on appeal in the November 2012 Supplemental Statement of the Case to include a claim for service connection for an acquired psychiatric condition to include depressive disorder, NOS, and mood disorder. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. 

However, the Veteran's claimed psychiatric conditions are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (requiring continuity of a condition after service if a condition noted in service is not found to be chronic) does not apply to those conditions.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f).

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether the Veteran was involved in combat. 

At the outset, the Board notes the record does not establish the Veteran's participation in combat.  As such, the Veteran's lay testimony by itself is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010). 

The Veteran underwent an enlistment physical in October 1971.  On a report of medical history completed in conjunction with the enlistment physical, the Veteran specifically endorsed having depression or excessive worry and nervous trouble of any sort.  In the section entitled "Physician's Summary and Elaboration of All Pertinent Data," the examiner noted that the Veteran experienced headaches when nervous, had episodes of breathlessness, and he was under drug therapy for a "nervous breakdown" in the last year.  The report of medical examination dated October 1971 also revealed that the Veteran had undergone a "nervous breakdown."  The examiner at the time had recommended a further psychiatric examination.  However, the entrance examination report does not note any specific diagnosis or treatment related to the Veteran's reported mental health history and it is unclear whether the Veteran ever actually underwent any subsequent psychiatric examination, as no such report was found in the Veteran's claims file.  Further, in March 2013, the RO issued a formal finding of unavailability of the Veteran's complete service treatment records and service personnel records with the Minnesota Army National Guard.  

The available service treatment records during the Veteran's period of active duty do not show any treatment, complaints or diagnosis of any mental conditions.  In his June 1962 report of medical history prior to separation from active duty, the Veteran again noted having depression or excessive worry and nervous trouble of any sort.  However, the examiner did not note any mental conditions on the Veteran's June 1962 separation examination report.

A VA-sponsored PTSD screen conducted in April 2007 was negative, but the VA record indicates he was screened positive for moderate depression.  Notably, during the screening the Veteran denied having nightmares, being constantly on guard or easily startled, anxiety or episodes of panic in the last month.  In a November 2007 VA psychiatric intake report, the Veteran denied ever being hospitalized or undergoing prior outpatient treatments for mental health reasons.  He did report having recent dreams about his active duty service.  However, other than reporting his dissatisfaction with his tour of duty, the Veteran did not report exposure to any traumatic events associated with his military experience.  

Despite this, in a February 2009 VA treatment note, a VA psychiatrist assessed PTSD, depressive disorder, not otherwise specified (NOS), and mood disorder secondary to coronary artery disease, and assigned the Veteran a GAF score of 55.  The psychologist did not explain in this record how the Veteran met the DSM-IV criteria to justify the assignment of the diagnoses.  

The Veteran filed his petition to reopen his claim in August 2011, and in support of his petition filed a statement indicating three stressors in support of his PTSD diagnosis.  First, he noted an incident two weeks into his tour of duty in which he was almost bitten by a snake, reported encountering snakes several times during active service and that he now has an extreme fear of snakes.  Second, he relates a Jeep accident in which two fellow service members were seriously injured and one was killed.  Third, he maintained that the separation from his young wife and newborn child during his tour of active duty was a stressor.

A December 2011 statement by a service member who served with the Veteran also described the prevalence of snakes at their stationed base, and he described an incident where the Veteran killed a snake that was attempting to bite him.

The Veteran was scheduled for a VA examination in January 2012.  The VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD or any other mental disorder that conforms to the DSM-IV criteria.  The VA examiner noted that the evaluation that led to the diagnosis of PTSD by a VA provider in February 2009 was unable to be located.  The VA examiner concluded that the Veteran's reported stressors were not related to fear of hostile military or terrorist activity and were not adequate to support a PTSD diagnosis, and that ultimately the Veteran was not exposed to a traumatic event.  He noted that the Veteran exhibited an exaggerated startle response but otherwise did not meet the full criteria for a diagnosis of PTSD.  The examiner also noted that the Veteran expressed not knowing why he was in mental health treatment, denied a majority of mental health symptoms, and reported that he only agreed to come to the examination because he was told he could obtain more disability payment.

In support of his claim, the Veteran submitted a March 2012 private treatment record that diagnosed him with delayed onset, chronic PTSD with secondary depression.  The private psychologist noted that the Veteran appeared to meet the criteria under DSM-IV for a diagnosis of PTSD, stating that the Veteran reported being in fear for his life during the Cuban Missile Crisis and after two incidents where he was almost bitten by snakes during active service.  Further, the Veteran reported chronic sleep problems, nightmares about his military experience and frequently intrusive thoughts.  

The Board notes that there is conflicting evidence as to whether the Veteran is currently diagnosed with PTSD.  Yet even assuming the Veteran has a valid PTSD diagnosis, his claimed in-service stressor has not been verified, nor is there sufficient detail to allow for an attempt at verification.  As noted, the Veteran indicated that he while he was serving on active duty, he was exposed to many snakes.  During his January 2012 VA examination, he also related being a witness to the aftermath of a Jeep accident in which a fellow service member died.  The RO issued a formal finding in January 2013 of a lack of information required to corroborate the Veteran's claimed stressors.  Even under the relaxed regulations, the VA examiner in January 2012 was unable to confirm that the stressors were related to a fear of hostile military or terrorist activity or that they were adequate to support a diagnosis of PTSD. Thus, even presuming a current disability, the preponderance of the evidence is against the Veteran's service connection claim for PTSD as there is no evidence corroborating the occurrence of his claimed in-service stressors.

To the extent that the Veteran claims that he has an acquired psychiatric disorder other than PTSD that is related to service, the Board observes the record contains diagnoses of depressive disorder not otherwise specified (NOS) and mood disorder.  However, there is no evidence of such diagnoses in service or for many years thereafter.  

The Board has considered the Veteran's statements and acknowledges that the Veteran is competent to diagnose and report on simple conditions, to include psychiatric symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the objective record shows that the Veteran did not receive treatment until many years following service.  

The Board acknowledges that the Veteran endorsed having depression or excessive worry and nervous trouble of any sort on enlistment and separation.  As stated above, the Veteran's October 1961 entrance examination report notes a history of a nervous breakdown and recommended a further psychiatric evaluation.  However, the record is silent as to whether any such follow-up examination was ever performed.  Ultimately, the Veteran was deemed to be psychiatrically normal on clinical examination on entrance and was admitted to active duty service.  A similar clinical finding is reflected in his June 1962 separation examination report.  

At the time of his original January 2009 application for benefits, the Veteran did not report treatment for any mental conditions prior to his March 2007 PTSD and depression screening at the VA.  The record is negative with respect to any treatment or objective findings prior to 2007, and the Veteran has neither produced nor identified evidence demonstrating psychiatric complaints prior to his claim for service connection.  Notably, in his November 2007 VA psychiatric intake report, the Veteran denied ever being hospitalized or treated on an outpatient basis for mental health reasons.

The first indications of any psychiatric diagnoses appear in a February 2009 VA treatment record.  The Veteran was diagnosed with PTSD, depressive disorder, NOS, and mood disorder.  However, the record does not describe the rationale used to assess the Veteran.  The VA treatment records also at no point relate any of the Veteran's various psychiatric diagnoses to active duty service.  And as stated above, the VA examiner in January 2012 concluded that Veteran did not have a mental disorder that conforms to DSM-IV criteria.  Even assuming the Veteran suffers from a current psychiatric disability, there is no credible evidence of a chronic psychiatric disorder in service and no evidence that the Veteran's symptoms had their onset until many years after separation from active duty.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD must also be denied.


ORDERS

1.  As new and material evidence has been submitted, the request to reopen the claim of service connection for PTSD is granted to this extent only.

2.  Entitlement to service connection for PTSD is denied.

3.  Entitlement to service connection for an acquired psychiatric condition other than PTSD, to include depressive disorder not otherwise specified (NOS) and mood disorder, is denied.





______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


